Citation Nr: 1200437	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected low back strain with scoliosis.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected status post reconstruction of the left knee.

3.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected major depression.

4.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2009 rating decisions of the Winston-Salem RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that additional evidence pertaining to the service-connected low back and left knee disabilities has been added to the claims file since the most recent supplemental statements of the case were issued.  Thus, this evidence has not been considered by the RO.  Normally, a waiver would be sought from the Veteran to allow the Board to consider the evidence without initial RO consideration; however, since the case must be remanded for additional development, a waiver is not necessary.


REMAND

The Veteran was afforded a VA examination in December 2007 with respect to the increased rating claim for the service-connected left knee disability.  Since that time, the Veteran had a work related left knee injury in January 2009 for which he received worker's compensation and he was also approved for long-term disability benefits in August 2011.

Medical records associated with the worker's compensation claim and the long-term disability benefits have not been sought.  As they may contain evidence pertinent to the claims on appeal, these records should be obtained.


The Veteran has also not been given a VA examination since he injured his knee in January 2009 and an April 2011 VA treatment record shows the Veteran complained of increased left knee pain with more frequent use of his knee brace.  Such evidence suggests a possible change or worsening of service-connected left knee disability.  In light of this evidence, he should be afforded a contemporaneous examination to assess the current level of disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

With regard to the service-connected low back disability, the Veteran underwent a VA examination in April 2008.  At that time, he denied having any radiating symptoms associated with the low back.  February 2009 and September 2011 VA treatment records show that the Veteran has started to complain of pain that radiated from the low back to the left lower extremity.  Since these symptoms were not previously present, the record indicates a possible worsening of the service-connected low back disability since his 2008 VA examination.  Consequently, he should be afforded a contemporaneous examination to assess the current level of disability.  Id.

The record shows the Veteran receives private treatment for his psychiatric disorders.  Reports from Dr. E. H dated in January 2009, January 2010, and January 2001 contain diagnoses of major depression, panic disorder and posttraumatic stress disorder.  Some of the symptoms reported by the private psychiatrist are inconsistent with symptoms reported on the May 2009 VA examination.  The Veteran should be afforded a VA examination to distinguish symptoms associated with the service-connected psychiatric disability from nonservice-connected psychiatric disabilities.

The matter of TDIU is intertwined with the increased rating claims that are also on appeal, thus, a decision on this issue must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO should secure complete clinical records of all such evaluations and/or treatment associated with the Veteran's worker's compensation claim and the long-term disability benefits he receives under the Disability Income Plan of North Carolina.  If any records sought are unavailable, the Veteran and his representative should be so notified. 

2.  Then the RO schedule the Veteran for a VA orthopedic examination to determine the nature and severity of the service-connected left knee and low back disabilities.  The claims file should be made available to the VA examiner for review. 

With regard to the left knee, the examiner must describe fully all symptoms and manifestations of the Veteran's left knee disability including accurate range of motion measurements.  The examiner should also test knee stability and report any degree of instability found and determine if there is related weakness, painful motion, incoordination, or additional functional impairment with repetitive motion or during flare ups.  The examiner should provide an opinion as to the extent to which the service-connected left knee disability limits the Veteran's functional ability. 

With regard to the service-connected low back disability, the examination should include complete range of motion studies for the lumbar spine.  The extent of any incoordination, weakened movement and excess fatigability on use, this should be described.  The examiner should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner must assess the extent of any pain. The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups) and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

The examiner should specifically indicate, with respect to the service-connected low back disability, whether the Veteran has experienced periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that required physician-prescribed bed rest and treatment by a physician (aka "incapacitating episodes") over the past 12 months.  If so, the examiner must identify the total duration of any incapacitating episodes over the past 12 months.  The examiner must identify the signs and symptoms resulting from IVDS that are constantly present, or nearly so. 

The examiner should also determine if there are related neurological manifestations due to the service-connected lumbar disability and identify such findings, if present. 

The examiner should also comment as to the impact of the service-connected left knee and low back disabilities on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed. 

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the severity and manifestations of his service-connected major depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All pertinent findings should be reported.  The examiner must review all pertinent records associated with the claims files and comment on the severity of the Veteran's service-connected major depression.  To the extent possible, the examiner must distinguish between symptoms associated with the service-connected major depression from any other nonservice-connected psychiatric disorders. 

The examiner should also comment as to the impact of major depression on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed. 

4.  After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claim for increase and TDIU in light of all the evidence on file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


